DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (FR1151858A) in view of Himmelmann (Pub. No. US 2013/0214538).
As to claim 1, Ref. A discloses an electric cable 1 (figs. 1-3), comprising: 
at least one cooling element 3-5 (figs. 1-3) to cool the electric cable, wherein the at least one cooling element protrudes from a surface of the electric cable (figs. 1-3).  
However, Ref. A does not disclose an electric cable for a wind turbine.
Himmelmann discloses an electric cable used in a wind turbine (fig. 2; ¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Ref. A be used in a wind turbine as similarly taught by Himmelmann in order to provide a cable capable of heat dissipation.  
As to claim 2, Ref. A discloses that the at least one cooling element is a fin (figs. 1-3).  
As to claim 3, Ref. A discloses several annular fins as cooling elements, extending, at least partially, along a circumference of the electric cable (figs. 1-2).  
As to claim 5, Ref. A discloses that the at least one cooling element is a helical, circumferential fin which extends along a periphery of the electric cable (fig. 1).  
As to claim 6, Ref. A discloses that the at least one cooling element is part of or attached to a metallic sheath 2 of the electric cable (see pg. 1, lines 31-32).  
As to claim 8, Ref. A discloses that the at least one cooling element consists of metal (pg. 1 lines 33-36).  
As to claim 9, Ref. A does not disclose a wind turbine comprising at least one electric cable according to claim 1.
Himmelmann discloses an electric cable used in a wind turbine (fig. 2; ¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Ref. A be used in a wind turbine as similarly taught by Himmelmann in order to provide a cable capable of heat dissipation.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (FR1151858A) and Himmelmann (Pub. No. US 2013/0214538) as applied to claim 3 above, and further in view of Cleveland (Patent No. US 3,621,108).
As to claim 4, Ref. A does not disclose that a distance between two adjacent of the several annular fins is between 1mm and 100mm.  
Cleveland discloses a plurality of heat-conducting fins disposed on various types of electrical conductors, wherein the fins can be axially spaced or spaced at discrete distances (col. 4 line 55 – col. 5 line 4). 
It would been obvious to one of ordinary skill in the art at the time the invention was made to have the distance between two adjacent fins be between 1mm and 100mm since it has .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (FR1151858A) and Himmelmann (Pub. No. US 2013/0214538) as applied to claim 6 above, and further in view of Jung et al. (Pub. No. US 2020/0185123).
As to claim 7, Ref. A does not disclose that the metallic sheath is covered by an anti-corrosion sheath forming the surface of the electric cable.  
Jung discloses a metal sheath having an anticorrosion compound applied to the surface (¶0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metallic sheath of Ref. A be covered by an anti-corrosion sheath as similarly taught by Jung in order to protect the cable from corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847